Handy, J.,
delivered the following opinion:—
While I concur in the opinion of the chief justice, upon the first and second points stated in that opinion, and in the conclusion, that the judgment should be affirmed, I cannot agree with the views stated upon the third point considered in the opinion, and will briefly state my view of the subject.
The question is, is a deed of gift, signed, sealed, and delivered by the donor to the donee, conveying personal chattels to the donee, but reserving possession to the donor for a specified time, valid, as between the donor and donee, to transfer to the latter the title to the property ?
It is true, that the negative of this proposition is held by the cases of Thompson v. Thompson, 2 How. 737, and Marshall v. Fulgham, 4 Ib. 216. In the former of these eases, it is to be observed, the instrument under which the title was claimed, was not in law a deed, and could not import any of the legal efficacy of a *451deed. The question, therefore, did not properly arise in that case, and it cannot be considered as authority upon the point.
In Marshall v. Fulgham, there was no reservation of possession to the donor, in the deed; but it is broadly held, that if a deed does not take effect by immediate delivery of possession of the chattel, it is not a gift, but a contract.
The authority on which this rule is stated, is 2 Bl. Comm. 442. But it appears to be evident, from the context, that Blackstone referred to gifts by parol, in the passage cited, and when he says that a true and proper gift is always accompanied by delivery of the chattel; for he states, as a reason for it, that then “ it is not in the donor’s power to retract it.” He further states, that without delivery, it is not a gift, but a contract. Yet he shows in the same chapter, that if it be by deed, though voluntary, it imports a consideration, and the donor is bound-by it. So that the general remark, in relation to the necessity for delivei’y of possession, must have been made with reference to what he denominates “ a true and proper gift” — a naked, simple gift — by parol; for he lays it down, as the general rule, that gifts of chattels may be made, “ either in writing, or by word of mouth, attested by sufficient evidence, of whieh delivery of possession is the strongest and most essential.” It is, therefore, only in point of evidence of the fact that the gift has been made, that delivery of possession is essential. But it does not follow, that that fact may not be shown by other evidence than delivery of possession.
He says but little, as to gifts by wiiting or deed, because such instruments are such clear evidence of the title conveyed by them, that they would speak for themselves, and required nothing to be said, as to their nature and effect, -which were governed by the general rules applicable to deeds. But it was different with respect to parol gifts. Being doubtful and uncertain as to their true character, and as to the evidence upon which they rested, it was necessary that some decisive act, showing clearly that the donor intended that the chattel should be the property of the donee, should appear ; and that act, in such a case, was the delivery of possession. But, in the case of a conveyance by deed, the nature of the title is rendered certain to the donee, and the donor is thereby estopped from setting up title, contrary to the terms of his solemn deed. *452Hence the reasons stated by Blackstone, as rendering delivery necessary, in the case of a parol gift, could not be applicable to a gift by deed.
If, however, a gift by deed be regarded as a contract, as stated, it can make but little difference, as between the donor and donee, by what name the act is designated; for if it be a contract, it would bind the donor, and, in equity, the donee would take the use and possession of the chattel which the donor had contracted to convey, agreeably to the terms of the contract; and, as to creditors and subsequent purchasers, the deed, if recorded, and made bona fide, is rendered valid, by the positive provisions of the Statute of Frauds.
But the rule, as stated in Marshall v. Fulgham, is not sustained by the subsequent cases in this court. In Carradine v. Collins, 7 S. & M., it is said: “As between donor and donee, the gift of a chattel is incomplete, without delivery, or some act equivalent to delivery." “ The delivery may be constructive, or symbolical. Perhaps the delivery of a deed, or having it recorded, might be regarded as circumstances sufficient to amount to delivery, or to justify the presumption that delivery had been made. We do not decide what is a sufficient delivery, or what is sufficient evidence that it was made. We only decide that delivery, actual or constructive, is necessary.” And this doctrine is sustained, by reference to the cases in 12 John. 188, and 10 lb. 293.
It is worthy of remark, that the case cited in 12 John. Rep., was a title set up under a parol gift of a slave; and, with reference to such a gift, that court says, that “ a delivery of possession was necessary to a change of propertyand the case in 10 John. Rep., was a parol gift of a chose in action; and the court says, that, in such a case, “delivery of possession is necessary to constitute a valid gift.” But nothing is said, nor, indeed, could properly have been said, in either of these cases, as to the validity of a gift by deed, without delivery of possession of the chattel to the donee.
It would appear, from this case of Carradine v. Collins, that it was not considered to be necessary that there should be an actual delivery of the chattel, in order to render the gift valid, when it was made by deed, duly signed, sealed, and delivered; and this doctrine is amply sustained by authority and by sound reason.
*453It is said that the ease of Wall v. Wall, 30 Miss. 91, is not an authority upon the point, because the question was not there presented, and was not necessary for the decision of that case. This is a misapprehension. The question was, whether the instrument, in that case, was a will or a deed. That was the question argued by counsel, and decided by the court. In order to determine whether it was a deed, the question was distinctly presented, whether the disposition of the property, made by it, was valid in law, or void. And that involved two questions, — whether the instrument was delivered; and whether it was valid, the possession of the property being reserved to the donor for life. It was, thereupon, determined, that the disposition was legal, and hence that it was a valid deed, and not a will; so that the character and legal effect of the instrument were distinctly presented.
The distinction as to the necessity for delivery, is clearly laid down in the elementary works. “A gift,” says Chitty, “is not good and binding, unless it be by deed; or unless the thing, which forms the subject of the gift, be actually delivered to the donee.” Chitty Contr. 52. The same rule is laid down in Williams on Personal Property, 33. It is also held by adjudications in England, as a rule of the common law: Irons v. Smallpiece, 2 Barn. & Ald. (4 Eng. C. L. Rep.) 552; Ward v. Audland, 16 M. & W. 871; and is fully sanctioned by adjudicated cases in this country: Banks v. Marberry, 3 Littell, 276; Bohn v. Headley, 7 Harr. & John. 257; Caines v. Marley, 2 Yerger, 582; Duncan v. Self’s administrator, 1 Marp. (N. C.) 466. And no adjudicated case has been produced, holding that a gift by deed, duly executed and delivered, without delivery of possession of the chattel conveyed, was not valid, by the rules of the common law, except it be Marshall v. Fulgham.
These authorities appear to be conclusive of the question, as a rule of the common law.
But the validity of such a gift is clearly recognized by our Statute of Frauds. ITutch. Code, 638, § 2. It enacts, that any conveyance of chattels, not upon valuable consideration, shall be taken to be fraudulent, as to creditors and subsequent purchasers, unless the same he ly deed, acknowledged and recorded, or unless the possession of the chattel should remain with the donee. This *454statute, it is true, has especial reference to creditors and subsequent purchasers; but it distinctly recognizes the validity of a gift of chattels, as to such persons, provided it be made Iona fide, and duly acknowledged and recorded. And would it not be absurd to hold such a deed valid, as to the rights of creditors and subsequent purchasers, but yet void as to the parties themselves ? It wrould be impossible to hold that such a deed was valid, as to third persons, as it is clearly declared by the statute to be, and yet inoperative, as between the parties to it: for that would be contrary to all reason, as well as the rule plainly recognized by the statute, that the deed is binding between the parties to it, though void as to creditors and subsequent purchasers; and though, in order to make it effectual, as to such persons, it must be recorded, yet, as between the parties, no registration is necessary, provided it be a deed duly executed and delivered.
The Statute of Frauds has indicated, in how far conveyances of the character in question were deemed impolitic and not to be countenanced. But, as between the donor and donee, irrespective of the claims of creditors and subsequent purchasers, no reason of sound policy appears to require that a donor shall not have the power, by deed duly executed and delivered, and especially if recorded, to convey his chattel by way of gift, to a person standing in such a relation of blood or kindred to him, as to constitute a good consideration, to take effect in possession at a specified time. Such settlements appear to be just and convenient as a mode of disposition of property, enabling the donor to dispose of his property deliberately, while in the enjoyment of his faculties, carefully fixing the terms upon which it should vest in possession in the donee, saving the trouble and expense of administration and distribution, and making an open declaration of the act; and, at the same time, assuring and making known to the object of his bounty, the portion of the donor’s property which he was- to receive, without the power of revocation. It is easy to perceive that, in such dispositions of property, nothing but justice would be done to those who should be the beneficiaries of the donor’s property, by securing it to their use beyond the power of revocation, but to take effect in possession at the time which the donor had seen fit to appoint.
Nor does this rule disturb any rights which may have been *455acquired by a conformity to the rule in Marshall v. Fulgham. That decision is but the negation of a power. No practice can have grown up under it in the country, and no instruments could have been made with reference to it, the operation of which would be affected by the view of the question here taken. But, on the contrary, the cases are numerous in the country where this rule has been acted upon, and where deeds of gift have been made in good faith, and duly delivered and recorded, and treated by the parties as valid, reserving possession of chattels to the donor for a specified time. In all such cases, the honest intentions, and, it may be, just dispositions of property, of the donor, would be defeated under the rule contended for, and with the most unjust consequences.
Under these views of the subject, I am of opinion that the deed in this case, if it had been duly executed and delivered, would have, been valid, as between the donor and donee, to convey the slaves to the donee, to take effect in possession at the donor’s death.
But the question is raised, whether the deed was delivered by the donor, so as to render it effectual in law.
The facts touching this point, as they are shown by the record, appear to be, that the deed was signed, sealed, and delivered by the donor, in the presence of a justice of the peace, more than two years before her death; it was not filed for record in the Probate Clerk’s office until after her death; the husband of the donee, and a beneficiary of the deed, was the executor of the donor; and there is no proof of the delivery of the deed, except the certificate off the justice of the peace indorsed upon it, stating that the donor in his presence signed, sealed, and delivered it as her act and deed.
These facts are not sufficient proof of delivery. The certificate of the justice of the peace is rendered necessary by the statute, in order to admit a deed to record. But, in order to that, it is necessary that the deed should be acknowledged by the .donor or grantor, or proved by the subscribing witnesses, before a justice of the peace, who must certify that it has been acknowledged or proved. Hutch. Code, 606, § 7; 607, § 12. Unless the certificate of the officer state that it has been acknowledged, or proved, it is not in conformity to the statute, and the deed is not admissible to record. The statute contemplates that the signing, sealing, and delivery *456have already taken place, and that the donor or grantor afterwards appears before the officer, and acknowledges the validity of the act. In this case, the certificate of the justice of the peace does not state an acknowledgment of the execution and delivery of the deed, but simply states that the donor signed, sealed, and delivered it as her act and deed, — that the fact toas done in his presence. It is, therefore, a mere certificate of a witness to the execution of the instrument; and that is neither a compliance with the statute in order to admit it to record, nor is it competent evidence of the fact of execution, and, of course, there is no sufficient evidence in the record, that the deed was signed, sealed, and delivered. It cannot be presumed, from the evidence in the record, that this was done; and the circumstances of the case appear to justify the contrary conclusion.
The deed is highly beneficial to the donees, and if really delivered and intended to be acknowledged, it must have been done for the purpose of having it recorded. Yet, as it appears by the record, it remained for more than two years without record, during all which time the property was subject to be sold to any purchaser, or t.o be charged with debts, and the gift defeated; and it was not recorded until after the donor’s death.
It is, however, insisted that the point of delivery of the deed was not raised in the court below. That cannot be determined by the record. The appellant claimed title under the deed as an instrument duly executed and delivered, and it was incumbent on him to establish it as such. It does not appear from the record upon what ground the judgment below was founded; whether from insufficiency of the deed for want of delivery, or from the reservation of possession of the property, to the donor for life; nor does it appear that all the evidence before the court is presented in the record. But it would appeal’, from the proof offered by the appellees in relation to the time of the donor’s death, that the question of due execution and delivery was intended to be raised. But we cannot say from the record, that it was not made and decided; and, as it is now presented for decision upon the record, it is our duty to say whether the evidence is sufficient to establish the delivery of the deed.
*457For these reasons, I think that the judgment should be affirmed. A re-argument was asked for and refused.
This ease was decided after Judge Fisher had resigned, and before Judge Harris took his seat on the bench.